          Case 1:20-cv-02456-DLB Document 9 Filed 10/14/20 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND
                                Northern Division

 KIMBERLY KUBAS                      )
                          Plaintiff, )
                                     )
               v.                    ) Civil Action No. 1:20-cv-2456 (GLR)
                                     )
 331B, LLC                           )
 (D/B/A ROCKWELL FITNESS)            )
                                     )
                        Defendant. )
                                     )


                JOINT LETTER REGARDING SCHEDULING MATTERS

       Pursuant to the Court’s October 9, 2020 Order, Plaintiff Kimberly Kubas and Defendant

331B, LLC (D/B/A Rockwell Fitness) (collectively the “Parties”) file this Joint Letter Regarding

Scheduling Matters. The Parties address the Court’s questions below:


   1.) Whether the parties object to having the case transferred to a U.S. Magistrate Judge
       for all further proceedings:

       The parties do not wish to transfer the case to a magistrate judge.

   2.) Whether you would like to participate in a settlement conference either before or after
       the completion of discovery:

       At this time the Parties are interested in a settlement conference after the conclusion of

       discovery.


   3.) Whether discovery of electronically stored information is expected to be problematic:

       The Parties do not believe the discovery of electronically stored information will be

       problematic.

   4.) Whether you would like to defer any of the expert discovery until after summary
       judgment motions are resolved:
      Case 1:20-cv-02456-DLB Document 9 Filed 10/14/20 Page 2 of 3




   The Parties do not believe deferring expert discovery is necessary.           Neither party

   anticipates naming an expert.

5.) Any changes to the dates in the preliminary scheduling order:

   The Parties disagree on this point.

   Defendant serves as a member of the Maryland General Assembly, as do both of the

   principals of the Defendant corporate entity. The General Assembly session commences

   on January 13 and is scheduled to conclude on or about April 12, 2021. During this period,

   it would be virtually impossible for counsel or the Defendant principals to participate in

   discovery or litigation activities.

           Plaintiff has requested up to twenty-five (25) hours of depositions per litigant. It

   would be completely infeasible for counsel or Defendant principals to commit to

   undertaking up to fifty cumulative hours of depositions, in addition to other discovery,

   during the current discovery deadline period.

           Accordingly, Defendant would request that the discovery deadline, and subsequent

   dispositive motions deadline, be extended from a February/March timeline until a late

   April/May timeframe.

   Plaintiff respectfully requests that the Court’s proposed schedule remain unaltered.

   Defendant’s proposed extension would delay the case for an additional three months and

   Plaintiff is eager to move towards trial. Plaintiff would prefer to ask the Court for an

   extension at a later point if such an extension is needed.

6.) Whether the allocated deposition hours are sufficient:

   The Plaintiff requests a total of 25 (twenty-five) hours per side. Defendant does not believe
   such an amount will be necessary, but consents in a spirit of cooperation.




                                             2
         Case 1:20-cv-02456-DLB Document 9 Filed 10/14/20 Page 3 of 3



   7.) Setting a trial date on the Court’s calendar and determining its likely duration:

       The Parties anticipate a trial would take five (5) days and would take place approximately

       late 2021.


Date: October 14, 2020                             Respectfully Submitted,


     /s/ Sundeep Hora                                  /s/ Jason Buckel
 Sundeep Hora (Bar. No. 28208)                     Jason C. Buckel (Bar No. 24766)
 ALDERMAN, DEVORSETZ & HORA                        T. Lee Beeman Jr. (Bar No. 19613)
 PLLC                                              Buckel, Levasseur, Pillai & Beeman, LLC
 1025 Connecticut Ave., NW, Suite 615              206 Washington Street
 Washington, D.C. 20036                            Cumberland, Maryland 21502
 Tel. 202.969.8220                                 Tel. (301) 759-3700
 Fax 202.969.8224                                  Fax. (301) 722-0334
 E-mail: shora@adhlawfirm.com                      Email: blpassistant@atlanticbbn.net

 COUNSEL FOR PLAINTIFF                             COUNSEL FOR DEFENDANTS




                                               3
